DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 2-3, 10-11 drawn to specific details involving one row of plurality is on center connecting line between two guide holes, classified in G02B6/3882.
II.	Claims 4-5, 7-8, 12-13, 15-16 drawn to specific details involving odd number of holes 3 or above and/or 12 or 16 holes per row, classified in G02B6/3885.
III.	Claims 6, 14 drawn to specific details involving center distance between two adjacent rows, classified in G02B6/3869.
Claims 1, 9 link(s) inventions I-III.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
The inventions I-III are distinct, each from the other because of the following reasons:

a.	Invention I is directed to the materially different design/function with the specific details involving one row of plurality is on center connecting line between two guide holes, not present in Inventions II-III.
b.	Invention II is directed to the materially different design/function with specific details involving odd number of holes 3 or above and/or 12 or 16 holes per row, not present in Inventions I, III.
c.	Invention III is directed to the materially different design/function with specific details involving center distance between two adjacent rows, not present in Inventions I-II.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search, for example, searching different classes/subclasses or electronic resources, or employing different search queries directed to each of the separately claimed features listed above in paragraphs a. - c. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874